Citation Nr: 0833065	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-11 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to nonservice-connected death benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran was a World War II veteran who served with the 
Philippine Scouts from May 1946 to February 1949.  The 
appellant in this case is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in January 1984, and the certificate of 
death reveals that the cause of death was acute congestive 
heart failure with severe anemia as secondary cause of death.

2.  During the veteran's lifetime, service connection was not 
in effect for any disability.

3.  There is no medical evidence that the congestive heart 
failure shown after service had onset in service, or was 
manifested to a compensable degree within the applicable 
presumptive periods, or was otherwise caused by an injury or 
disease of service origin.

4.  The veteran's recognized service with the Philippine 
Scouts does not qualify as requisite service to confer 
eligibility to the appellant for VA nonservice-connected 
death pension benefits.

5.  The appellant's claim for accrued benefits was received 
in July 2004 more than one year after the veteran's death in 
January 1984.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).

2.  The appellant is not eligible for nonservice-connected VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2007).

3.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death Legal Principles

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110.  Service 
connection for certain chronic diseases, including brain 
hemorrhage or thrombosis, heart disease to include 
hypertension, diabetes mellitus, and tuberculosis may be also 
be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service and within 
three years of service for tuberculosis.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

If a veteran is a former prisoner of war (POW), 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia) shall be service connected if 
manifested to a degree of disability of 10 percent or more at 
any time after discharge or release from active service even 
though there is no record of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.309(c).

The appellant seeks service connection for the cause of her 
husband's death.  She contends that his heart condition began 
in service.  As shown on the death certificate, the primary 
cause of death was acute congestive heart failure with severe 
anemia as secondary cause of death.

In response to a request for service medical records, NPRC 
stated in August 2004 that no service medical records or 
reports from the surgeon general's office were located.  NPRC 
indicated that any service medical records would have been 
destroyed in a fire at their facility.  The appellant also 
submitted a copy of her research on fire related records and 
of her requests to the National Archives and Records 
Administration for copies of the veteran's records.  

The Board has a heightened duty to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).  The case law does not lower 
the legal standard for proving a claim for service connection 
but rather increased the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).

At the time of the decedent's death, he was not service-
connected for any disability.  Evidence also fails to show 
that the veteran was a POW; therefore the presumption of 
service connection is not applicable in this case.

The appellant submitted a copy of a record indicating that 
the veteran was treated at Calinog District Hospital in 
January 1984 for congestive heart failure.  However, no 
medical records accompanied this document.

The appellant was asked to submit approximate time periods of 
when the veteran was treated in service so that a detailed 
search could be performed to find service medical records.  
The appellant was unable to provide dates of treatment.

Also of record is a letter indicating that the veteran was 
treated from January 1950 to March 1951 for congestive heart 
failure and anemia.  This document was created in June 2005.  
No substantiating records accompanied the document nor was 
any background or verifying information provided to lend 
credibility to the assertion.

The Board has considered the appellant's lay statements 
regarding the veteran's injuries and treatment during and 
subsequent to service.  The Board finds that she is 
competent, as a lay person, to report that as to which she 
has personal knowledge. Layno v. Brown, 6 Vet. App. 465 
(1994).  However, she is not competent to offer a medical 
opinion as to cause or etiology of the decedent's death, as 
there is no evidence of record that she has specialized 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant's statements are not 
competent medical evidence as to a nexus between the 
decedent's death and his service, or to symptomatology since 
service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of death.  There is no 
probative, competent medical evidence of record linking the 
decedent's death to service or to a disease or injury 
incurred in service.  No probative, competent medical 
evidence exists of a relationship between a heart condition 
and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

The Board must find that the medical record in this case 
provides evidence against this claim, indicating a problem 
that began many years after World War II with no connection 
with service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  
 
The Board finds that entitlement to service connection for a 
heart disability is not shown on a direct or presumptive 
basis.  Therefore, the provisions of 38 U.S.C.A.  § 5107(b) 
are not applicable, and that service connection is not 
warranted for the cause of the veteran's death.  The Board 
finds that the preponderance of the evidence is against that 
claim and that the claim must be denied.  38 U.S.C.A.  
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Nonservice-Connected Death Pension Benefits

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A.    § 107(a); 38 C.F.R. §§ 3.40, 3.41.  
In other words, the law provides that nonservice-connected 
death pension benefits are not available to surviving spouse, 
who served in the recognized guerrilla forces, Philippine 
Army or Philippine Scouts.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).
	
The service department verified that the veteran had service 
as a Philippine Scout from May 1946 to February 1949.  The 
law specifically excludes such service for purposes of 
entitlement to nonservice-connected death pension benefits.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  
Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  As the law and not 
the evidence is dispositive, the claim is denied because of 
lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

III. Accrued Benefits

Periodic monetary benefits (other than insurance and service 
members' indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in 38 C.F.R.              § 
3.500(g) will, upon the death of such person, be paid to his 
spouse.  A claim for VA benefits pending on the date of death 
means a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death.  38 C.F.R.                 
§ 3.1000(a), (d)(5).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).

The evidence shows that the veteran died in January 1984, and 
the appellant filed her application for accrued benefits in 
July 2004.  As the claim for accrued benefits was received 
more than one year after the veteran's death, the claim was 
untimely, and the appellant has no legal entitlement to 
accrued benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in July 2004, that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims, and of the 
appellant's and VA's respective duties for obtaining 
evidence, and asked the appellant to submit evidence and/or 
information in her possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if service connection for the cause of the veteran's 
death were granted on appeal.  However, because these claims 
are being denied in this Board decision, no effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess.  The appellant has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting an appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case all necessary development has 
been accomplished.  The evidence of record includes the death 
certificate, private medical records, copies of service 
personnel records, and the appellant's statements.

The Board notes that the veteran's service medical records 
are not available for review, and the National Personnel 
Records Center reported that the veteran's records may have 
been destroyed in a fire at the Records Center in 1973.  
Attempts by VA to secure the records were unsuccessful.  The 
RO informed the appellant that the veteran's service medical 
records may have been destroyed in the 1973 fire, and 
instructed her to submit a completed Request for Information 
Needed to Reconstruct Medical Data form (VA Form 13055).  The 
record reflects that the appellant completed and submitted a 
VA Form 13055.

The record does not otherwise indicate that any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For these reasons, the Board finds that VA 
has fulfilled the duty to notify and assist, so that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the claim for accrued benefits and DIC 
benefits, a review of VA's duty to notify and assist is not 
necessary because there is no legal basis for either claim.  
See Dela Cruz, 15 Vet. App. at 149; Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5- 2004.  Because 
no reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the duty to notify and assist is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim).

ORDER

Service connection for cause of the veteran's death is 
denied.

Nonservice-connected death pension benefits are denied.

The claim for accrued benefits is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


